DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 03/22/2021 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US 20060272783) and Kao (US PG Pub 20120266413).
Regarding claim 1, Ng teaches (figures 1-3) a system for a window covering (1), comprising: an elongated tube (2) around which the window covering is able to be wound, the elongate tube being configured to rotate and thereby move the window covering between a retracted position and an extended position (column 3 line 63 - column 4 line 3); 
a clutch assembly comprising: 
a pulley (9), 

a cord (8) arranged at least partially within the clutch assembly (figure 2), the cord being wound around a perimeter of the pulley (see modified figure 4 below); and
a wand (modified figure 4) fixed to the cord to selectively move the window covering between the retracted position and the extended position (column 5, lines 21-29) and the wand configured to lower the window covering (column 3 line 63 - column 4 line 3),
the pulley (9) being configured to rotate in a first direction when the wand is pulled downwardly, and to rotate in a second direction that is opposite to the first direction on release of the wand (column 5, lines 19-37), wherein rotation of the pulley (9) in the second direction is configured to draw the wand upwardly and wind the cord around the perimeter of the pulley, and wherein rotation of the pulley causes the elongate tube to rotate in the first direction to move the window covering from the retracted position towards the extended position (column 5, lines 19-37);
a booster assembly (6) disposed within the elongate tube (figure 2 shows the outline of the tube and the booster assembly inside), the booster assembly (6) being configured to move the window covering from the extended position towards the retracted position (column 5, lines 45-50), the booster assembly (6) comprising:
a booster spring (figure 2) disposed within the elongated tube (figure 2),
the booster spring being configured to apply a rotational force on the elongate tube to move the window covering from the extended position towards the retracted position (column 5, lines 45-50), the booster spring being configured to apply torque (the rotational force is a torque) on the elongate tube when the elongate tube begins rotating towards the retracted position (column 5, lines 45-50, this torque is what winds the roller back up). 

Smith teaches (figures 2-3, and 5c) a window cover with a clutch assembly (100) comprising a pulley (190), a power spring (186), and a cord (124) that is able to raise and lower a window covering (102), with the cord being retracted after each pull or extension (paragraphs 0008-0009).
It would have been obvious to one of ordinary skill in the art at the time to modify Ng to incorporate the teachings of Smith by having the wand attached to a pull cord in a clutch assembly that is able to raise and lower a window covering. This alteration provides the predictable and expected result of a convenient way of being able to adjust the blinds without having to grab different potions of the device to get the blind in the desired spot.
Kao teaches (figures 1-3, and 12-13) a booster spring (32) as a part of a booster assembly (3) disposed within an elongated tube (4) that is connected to a position stop track member (1) that provides a locking function (paragraph 0031 lines 23-31) for the booster assembly (3), the position stop track member (1) comprising a plurality of tracks (122, 123) and a ball bearing (13) disposed in the tracks of the stop track member (figure 12), the tracks and the ball bearing being configured to cooperate to form a barrel cam (figures 12-13) with a plurality of locking paths (124, 121) that define a plurality of positions for locking and releasing the booster assembly (the plurality of positions for locking and releasing can be interpreted as a position for locking (when bearing is in 124) and a position for releasing 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ng by replacing the booster assembly of Ng with the booster assembly of Kao, the booster assembly of Kao now connected to the clutch of Ng, so that there is a position stop track member that provides a locking function for the booster assembly, the position stop track member comprising a plurality of tracks and a ball bearing disposed in the tracks of the stop track member, the tracks and the ball bearing being configured to cooperate to form a barrel cam with a plurality of locking paths that define a plurality of positions for locking and releasing the booster assembly, the ball bearing able to move upon rotation of the elongate tube to follow the plurality of tracks, the booster spring being configured to apply torque on the elongate tube when the elongate tube begins rotating towards the retracted position such that the ball bearing moves into one of the locking paths. This alteration provides the predictable and expected results of a position stop track member that is able to hold the blind in any desired position without the booster assembly rewinding it.

    PNG
    media_image1.png
    664
    964
    media_image1.png
    Greyscale

Regarding claim 2, modified Ng teaches (figure 4) that the rotation of the pulley in the second direction pulls the wand upward until it contacts the clutch assembly (see modified figure 4 above).  It’s always contacting the cord of the clutch assembly.
Regarding claim 3, modified Ng teaches (figures 4-5) that the clutch assembly further includes a guard (20 and 4) that, in an assembled state with the pulley, forms at least one cavity, and in the cavity, the cord and the power spring are arranged (see modified figure 4 above). 
Regarding claim 4, modified Ng teaches (figure 3) the power spring coil (10) has a tab at either end of the coil, and the guard includes a slot in which a tab of the power spring coil is engaged (see modified figure 3 below, column 3 lines 15-21).  

    PNG
    media_image2.png
    498
    571
    media_image2.png
    Greyscale

Regarding claim 12, modified Ng teaches (figure 2) that the booster spring (figure 2, part of booster assembly (6)) is a pre-tensioned spring configured to provide a force for movement of the window covering (column 2, lines 60-64).  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US 20060272783) and Kao (US PG Pub 20120266413) as applied to claim 3 above, and further in view of Schnebly (US Patent 4647488).
Regarding claim 5, modified Ng teaches all aspects of the invention as claimed in claim 3. Modified Ng does not teach -5-the119300.0000002 EMF_US 84390592v2PATENT U.S. Application No. 16/301,018Attorney Docket No. 119300.0000002guard includes an opening, and the clutch assembly further comprises an eyelet disposed within the opening and wherein the cord is configured to extend through the eyelet and the opening.  
Schnebly teaches (figure 1) a similar blind assembly having an opening (61) with an eyelet (63) disposed in the opening and a cord (60) configured to extend through the eyelet and the opening.
It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to have an opening with an eyelet disposed in the opening in the guard, through which a cord could be extended 
Regarding claim 6, modified Ng teaches all aspects of the claimed invention in claim 5. Ng further teaches (see modified figure 4 above) a cavity between the guard and the pulley that defines a path for movement of the cord between a retracted position and an extended position.
Regarding claim 7, modified Ng teaches all aspects of the claimed invention in claim 5. Schnebly also teaches (figure 1) the eyelet (63) being angled within a guard (12) with respect to a path of movement of the cord to (intended use language) reduce wear on the cord (the eyelet would inevitably be able to perform this intended use language as claimed) (collumn7, lines 66-68). It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to have an eyelet angled within the guard that is already taught. These alterations provide the predictable and expected results of using the eyelet to orient the cord with respect to a path of movement to reduce friction, thereby reducing wear on the cord.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US 20060272783) and Kao (US PG Pub 20120266413), as applied to claim 3 above, and further in view of Baldanello (US Patent 4372367) and Schnebly (US Patent 4647488). 
Regarding claims 8-9, modified Ng teaches all the limitations of claim 3. Modified Ng does not teach the guard having a bottom wall that includes a first opening and a second opening, and the clutch assembly further comprises a first eyelet disposed in the first opening and a second eyelet disposed in the second opening with the eyelets disposed at different respective angles, wherein the cord extends through the first eyelet when the window covering system is configured for right- handed operation and the cord extends through the second eyelet when the window covering system is configured for left-handed operation.

It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to incorporate the teachings of Baldanello by having two openings in the bottom of the guard disposed at different angles, allowing for a left-handed or right-handed configuration, and to incorporate the teachings of Schnebly by having eyelets disposed in the openings, through which a cord can be extended. These alterations provide the predictable and expected results of allowing a user to customize the way the blind works based on the user’s dominant hand, all the while using an eyelet to reduce friction on cord thus preventing fraying and wear over time, providing longevity to the assembly.

    PNG
    media_image3.png
    585
    639
    media_image3.png
    Greyscale

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Smith (US 20060272783) and Kao (US PG Pub 20120266413) as applied to claim 1 above, and further in view of Bohlen (US PG Pub 20150191973).
Regarding claim 10, modified Ng teaches all the limitations of claim 1 as listed above. Modified Ng does not teach a limiter assembly, wherein the limiter assembly is configured to set at least a first position that represents a fully retracted position of the window covering.
Bohlen teaches (paragraph 0019, lines 8- 10) a limiter assembly that is configured to set a first position that represents a fully retracted position of the window covering.
It would have been obvious to one of ordinary skill in the art at the time, to modify Ng to incorporate the teachings of Bohlen by having a limiter assembly configured to set limits to how far the window covering is able to be deployed and retracted. These alterations provide the predictable and expected results of allowing a user to customize the amount of window cover, thus allowing a user to match the shape of their window, and also protecting the cover from any damage related to over extending the cover.
Regarding claim 11, modified Ng includes Bohlen that teaches (paragraph 0019, lines 6-8) a stop to prevent the window covering from further raising once it reaches a predetermined upper position.
Regarding claim 13, modified Ng includes Bohlen that teaches that a wheel (traveling nut) coupled to and rotatable with the window covering, wherein the stop is a threaded screw (paragraph 011, line 9) and the wheel travels axially along the threaded screw as the threaded screw is rotated until the travelling wheel reaches and abuts the stop of the threaded screw when the window covering reaches a predetermined upper position (paragraph 69, line 5-10).
Regarding claim 14, modified Ng includes Bohlen that teaches that the limiter assembly further comprises an engaging means to manually define the predetermined upper position (paragraph 17, lines 1-11).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ng (US Patent No 8844605) in view of Kao (US PG Pub 20120266413), Smith (US 20060272783), and Bohlen (US PG Pub 20150191973) as applied to claim 14 above, and further in view of Anthony (US Patent 8662139).
Regarding claim 15, modified Ng teaches all the limitations of claim 14 as listed above. Modified Ng does not teach an engaging means being a thumb wheel coupled to a threaded screw for manually defining the predetermined upper position by selectively turning the threaded screw. Anthony teaches (figure 2) a thumb wheel (190) coupled to a threaded screw (142) for manually defining the predetermined position by selectively turning the threaded screw (column 3, lines 7-16).
It would have been obvious to one of ordinary skill in the art at the time, to further modify Ng to incorporate the teachings of Anthony by adding a mechanism to the limiter assembly that manually defines the predetermined upper position of the window cover by selectively turning the screw by means of a thumb wheel. These alterations provide the predictable and expected results of allowing a user to easily adjust the positions of the stops, thus customizing the deployment and retraction of the window cover, allowing a user to match the shape of their window, and also protect the cover from any damage related to over extending the cover.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “While Kao describes several recesses through which the ball 13 is able to move, only one of the recesses provides the functionality of locking the ball in place (the recess 123 within which the engagement recess 124 is located)…In contrast to Kao, claim 1 of the present application defines "a plurality of locking paths that define a plurality of positions for locking and releasing the booster assembly, the ball bearing able to move upon rotation of the elongate tube to follow the plurality of tracks, the booster spring being configured to apply torque on the elongate tube 
	The examiner notes that the claim requires “a plurality of locking paths that define a plurality of positions for locking and releasing…”. This can be broadly interpreted as requiring a position for locking (when bearing is in 124) and a position for releasing (when bearing is not in 124), see claim 1 rejection above.
The examiner acknowledges the advantages the applicant lists, but notes that the rejection above meets all the limitations of the claims as recited.
The applicant argues that “it would not be straightforward to replace the booster assembly in Ng with the booster assembly in Kao as is indicated in the Office Action. The only detail of the booster disclosed in Ng is provided in Fig 2 (6), which discloses that the booster is not attached to the drive mechanism (mounted at the opposite end). Kao does not show the booster mounted to a control either. Having the limiter attached to the control, as is the case for the system disclosed in Ng, means it is not possible to include a wheel to adjust the limit position. As such, in contrast to the system disclosed and claimed in the present application, replacing the booster assembly disclosed in Ng with the booster assembly disclosed in Kao does not allow for the limiter to be mounted in the position disclosed in the present application. Further, having the booster mechanism attached to the clutch means that the clutch must be redesigned to enable the spring tension to be adjusted.”
The examiner notes that Ng teaches a clutch with a control, and that the rotation of tube engaging member (22) via the control rotates the tube. Kao teaches a booster that includes a position stop member that acts as a clutch and that element (1) rotates with the tube. It would be 
The applicant argues that “Thus, lacking any teaching and/or suggestion of each and every limitation of claim 1, it respectfully submitted that Ng and/or Kao, either singly or in combination, fail to render obvious the same.  Also, none of the other cited references cure the deficiencies of Ng and/or Kao. As discussed in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007), it is necessary to identify the reason why a person of ordinary skill in the art would have been prompted to modify Ng and/or Kao as recited in the invention of claim 1. Obviousness cannot be sustained by mere conclusory statements.”
The examiner notes that the above combination teaches all the limitations as claimed, and that the combinations above are proper and provide any reasons for combination that one of ordinary skill in the art would find acceptable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634